Action to recover damages for wrongful death, due to the claimed negligence of one Kinkade in failing to operate a crane or hoist in the manner required on a signal given to Mm. Because of Ms failure, undue pressure was exerted on the structure, a section of wMch collapsed, throwing to the ground plaintiff’s decedent, a steel erector, and crusMng Mm. Judgment was entered in favor of plaintiff and against the two defendants, each of whom served a separate notice of appeal. Defendant Royal-Rice Co., Inc., however, made a settlement with plaintiff and its appeal has been discontinued. Judgment as against defendant Gerosa Crane Service Co., Inc., reversed on the law and the facts and a new trial granted, costs to abide the event. The fin ding that Kinkade was an employee of that defendant is against the weight of the evidence. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.